Lewis Hall and Nannie Hall brought the suit against the railway company and the Director General of Railways to recover damages for the destruction of their cotton crop in 1919 by overflow water caused to accumulate and remain on the land by the alleged failure to provide necessary culverts and sluices in the construction and maintenance of the roadbed of the railway. The defendants filed a general denial, and specially pleaded in avoidance of any liability, and that the rains that caused the overflow were unusual and unprecedented. The appellees own a tract of 34 acres of land situated on the east side of Sabine river, which flows southwestward. Several hundred yards distant from the tract of land on the northwest is Horse creek, which flows southeasterly. The roadbed of the appellant runs along the south boundary line of the tract, and crosses both streams. A high embankment or roadbed extends between the two streams for a considerable distance. Sluices and waterways were left in the embankment, but whether they were sufficient to prevent the embankment from interfering with the usual flow of water towards the river and creek after a rainfall was a matter about which there is conflicting evidence. In 1919 the appellees planted 23 acres of the land in cotton and about 8 acres in corn. About October 1, 1919, the cotton crop, mostly matured and ready for picking, was overflowed, and the water stood on the land several days, entirely destroying the cotton. The corn was gathered several days before the rain and overflow. The case was submitted to a jury, and their verdict was in favor of the appellees on all issues of fact. The sum of $400 was awarded as damages. The evidence supports the findings of the jury that the railway company was guilty of negligence, as alleged, with reference to the construction and maintenance of the embankment or roadbed, in failing to provide reasonably necessary and sufficient culverts and sluices therein, and that such negligence was the proximate cause of the loss of the cotton crop. The evidence amply supports the verdict as to the amount of damages. We have considered the assignments of error presented, and have reached the conclusion that they should be overruled, as not sufficiently warranting a reversal of the judgment. The judgment is therefore affirmed.
 *Page 91